IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30228



     ROYAL SURPLUS LINES INSURANCE COMPANY,

                Plaintiff,

                                  v.

     DREDGING SUPPLY COMPANY,

                Defendant - Third Party Plaintiff - Appellant,

                                  v.

     ZURICH AMERICAN INSURANCE COMPANY,

                Third Party Defendant - Appellee.

                        --------------------
            Appeal from the United States District Court
         for the Eastern District of Louisiana, New Orleans
                             01-CV-1224-M
                        --------------------
                           January 3, 2003

Before DAVIS, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the summary judgment decision of the

district court dismissing its claims against appellee.

Specifically, appellant contends that the district court erred by

using the complaint-allegation rule.    See, e.g., Selective Ins.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Co. of Southeast v. J.B. Mouton & Sons, Inc., 954 F.2d 1075, 1078

(5th Cir. 1992) (applying Louisiana law and employing its

complaint-allegation rule).   Appellant also complains that the

district court erred in finding that the complaint was limited in

a manner that did not impose liability on appellee.

     We have considered the briefs and the arguments advanced by

the parties at oral argument and we find no error in the district

court’s determination as reflected in its order dismissing claims

against appellee.   Accordingly, we AFFIRM the judgment of the

district court.




                                 2